Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 30, 2013.




                                       In The

                      Fourteenth Court of Appeals

                                  NO. 14-13-00853-CV



IN RE PLATINUM ENERGY SOLUTIONS, INC., L. CHARLES MONCLA
            JR., AND J. CLARKE LEGLER II, Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                234th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-30972

                           MEMORANDUM OPINION

         On September 27, 2013, relators Platinum Energy Solutions, Inc., L. Charles
Moncla Jr., and J. Clarke Legler II filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relators ask this Court to compel the Honorable Kyle Carter, ancillary
judge, Harris County, to vacate his September 27, 2013 temporary restraining
order.
      Relators have not established their entitlement to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus and also deny
relators’ related motion for emergency consideration of emergency petition for writ
of mandamus.


                                                  PER CURIAM

Panel Consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2